ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was issued on February 9, 1971 (243 So.2d 641) reversing the final judgment of the circuit court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed April 26, 1972 (261 So.2d 822) and mandate now lodged in this court quashed this court’s judgment with directions to reinstate the final judgment of the trial court;
Now, therefore, it is ordered that the mandate of this court heretofore issued in this cause on February 25, 1971 is withdrawn, the opinion and judgment of this court filed February 9, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the final judgment of the circuit court ap*121pealed from herein is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A. R., 32 F.S.A.).